 Case 16-90239       Doc 113     Filed 06/20/19 Entered 06/20/19 11:59:52           Desc Main
                                  Document     Page 1 of 2



IT IS SO ORDERED.

SIGNED THIS: June 20, 2019




                             ______________________________
                                      Thomas L. Perkins
                               United States Bankruptcy Judge
 ___________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


IN RE:                                                    )
      ADA ELIZABETH MCDONALD                              )
                                                          ) Case No. 16-90239
                                                          )
               Debtor.                                    ) Chapter 13

                   STIPULATED ORDER TO MODIFY THE PLAN AND
                     CURE THE POST-CONFIRMATION DEFAULT

       NOW COMES, the Chapter 13 Standing Trustee, Marsha L. Combs-Skinner, and the

Debtor, by and through their attorneys in order to cure the Default in the Debtor's Plan payments,

the Trustee and the Debtor stipulate as follows:

       1. The Debtor's First Amended Plan was confirmed on July 26, 2016.

       2. The Debtor failed to make timely payments in the amounts required by the Debtor's

           Plan.

       3. The Debtor is delinquent in their payments to the Trustee in the amount of $1,445.56.

       4. The Debtor now wishes to cure the post confirmation default in their Plan payments

           by modifying their Plan as follows:
 Case 16-90239       Doc 113     Filed 06/20/19 Entered 06/20/19 11:59:52             Desc Main
                                  Document     Page 2 of 2


               a. The Debtor’s Plan will be extended by seven (7) months to forty nine (49)

                  months.

               b. The Debtor will pay to the Trustee the amount of $240.00 per month for the

                  remaining ten (10) months, commencing with the payment due in July, 2019

                  through April, 2020.

       5. The Modification to the Debtor's Plan will allow the Debtor to complete their Plan on

           time and it has been proposed in good faith.

       6. The Modification to the Debtor's Plan is in the best interest of the Creditors, in that

           the Creditors will receive the same amount through the modification as they would

           have under the Debtor's Plan as confirmed.

       IT IS HEREBY ORDERED that the Debtor's Plan is extended by seven (7) months to

forty nine (49) months and the Debtor shall pay to the Trustee the amount of $240.00 per month

for the remaining ten (10) months of the Debtor's Plan, total Plan base $8,484.00.



       /s/ Kevin Hays                                /s/Cristina M. Manuel
          Staff Attorney for                            Attorney for Debtor

       Marsha L. Combs-Skinner                       Cristina M. Manuel
       Chapter 13 Standing Trustee                   Manuel & Associates Law Office
       Central District of Illinois                  P. O. Box 691
       108 S. Broadway, P.O. Box 349                 Urbana, IL 61803-0691
       Newman, IL 61942                              (217)344-3400
       Telephone: 217-837-9730 ext. 201              manuelassociates@hotmail.com
       E-Mail: Kevin@ch13cdil.com

                                                     /s/Ada Elizabeth McDonald
                                                       Ada Elizabeth McDonald, Debtor




                                               ###
